Exhibit 10(d)(ii)

BECTON, DICKINSON AND COMPANY

1996 DIRECTORS’ DEFERRAL PLAN

Amended and Restated as of November 26, 2008

--------------------------------------------------------------------------------



ARTICLE I

Definitions

 

 

1.1

“Accrued Pension” means the U.S. dollar amount of the actuarially-determined
present value of the accrued and unpaid past service pension benefits under the
Directors’ Nonqualified Pension Arrangements of a Director acting as such at and
as of June 30, 1996, as calculated by Kwasha Lipton as of the Termination Date,
taking into account the Director’s age and years and months of past service and
such other assumptions as shall be reasonable and uniformly applied to all
Directors.

 

 

1.2

“Additional Deferral Election” means the election by a Participant under Section
3.6(b) to further defer the date payment otherwise would be made (or begin to be
made) from a Participant’s Deferred Account.

 

 

1.3

“Annual Share Amount” means the number of shares of Common Stock (which is set
as of the date hereof at 400 shares) that the Board, from time to time for years
prior to January 1, 2005, may agree to credit to Deferred Stock Accounts as
compensation to continuing Directors.

 

 

1.4

“Board” means the Board of Directors of the Company.

 

 

1.5

“Change-of-Form Election” means the election by a Participant under Section
3.6(a) to change the form of distribution from any of his or her Deferred
Accounts.

 

 

1.6

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

 

1.7

“Committee” means the Committee on Directors of the Board, or such other
committee as may be designated by the Board to be responsible for administering
the Plan.

 

 

1.8

“Common Stock” means the common stock ($1.00 par value) of the Company,
including any shares into which it may be split, subdivided or combined.

 

 

1.9

“Company” means Becton, Dickinson and Company, and any successor thereto.

 

 

1.10

“Conversion Election” means the election by a Participant under Section 3.5(a)
to convert some or all of his or her Deferred Retainer Account balance, Deferred

2

--------------------------------------------------------------------------------



 

 

 

Fees Account balance and/or Deferred Dividends Account balance from a cash
balance into a Deferred Stock Account balance.

 

 

1.11

“Deferral Election” means a Deferred Pension Election, Restricted Stock
Election, Deferred Dividends Election, Deferred Retainer Election, Deferred Fees
Election and/or a form-of-distribution election under Section 3.4(e).

 

 

1.12

“Deferred Account” means the Participant’s Deferred Pension Account, Deferred
Dividends Account, Deferred Retainer Account, Deferred Fees Account, Deferred
Cash Account and/or Deferred Stock Account.

 

 

1.13

“Deferred Cash Account” means the bookkeeping account established under Section
3.5(b) on behalf of a Participant, and includes any Interest Return credited
thereto pursuant to Section 3.7(a).

 

 

1.14

“Deferred Dividends” means the amount of cash dividends on his or her Restricted
Stock that a Participant has elected to defer until a later year pursuant to an
election under Section 3.2 (c).

 

 

1.15

“Deferred Dividends Account” means the bookkeeping account established under
Section 3.2(c) on behalf of a Participant, and includes any Interest Return
credited thereto pursuant to Section 3.7(a).

 

 

1.16

“Deferred Dividends Election” means the election by a Participant under Section
3.2(c) to defer until a later year receipt of some or all of the dividends
payable in the following year on his or her Restricted Stock.

 

 

1.17

“Deferred Fees” means the amount of a Participant’s fees (other than the
Participant’s annual Board retainer fees) that such Participant has elected to
defer until a later year pursuant to an election under Section 3.3(a).

 

 

1.18

“Deferred Fees Account” means the bookkeeping account established under Section
3.3 on behalf of a Participant, and includes any Interest Return credited
thereto pursuant to Section 3.7(a).

 

 

1.19

“Deferred Fees Election” means the election by a Participant under Section 3.3
to defer until a later year receipt of some or all of his or her fees (other
than annual Board retainer).

 

 

1.20

“Deferred Pension” means the amount of a Participant’s Accrued Pension that such
Participant has elected to defer until a later year pursuant to an election
under Section 3.1.

3

--------------------------------------------------------------------------------



 

 

1.21

“Deferred Pension Account” means the bookkeeping Account established under
Section 3.1 on behalf of a Participant, and includes any Interest Return
credited thereto pursuant to Section 3.7(a).

 

 

1.22

“Deferred Pension Election” means the election by a Participant under Section
3.1 to defer until a later year receipt of some or all of his or her Accrued
Pension.

 

 

1.23

“Deferred Retainer” means the amount of a Participant’s annual Board retainer
fees that such Participant has elected to defer until a later year pursuant to
an election under Section 3.3(a).

 

 

1.24

“Deferred Retainer Account” means the bookkeeping account established under
Section 3.3 on behalf of a Participant, and includes any Interest Return
credited thereto pursuant to Section 3.7(a).

 

 

1.25

“Deferred Retainer Election” means the election by a Participant under Section
3.3(a) to defer until a later year receipt of some or all of his or her annual
Board retainer.

 

 

1.26

“Deferred Stock Account” means the bookkeeping account established under
Sections 3.2, 3.4 and/or 3.5 on behalf of a Participant and includes, in
addition to amounts stated in those Sections, all Dividend Reinvestment Returns
credited thereto pursuant to Section 3.7(b).

 

 

1.27

“Deferred Stock Election” means the election by a Participant under Section
3.4(a) and/or (c) to have his or her Deferred Pension, Deferred Dividends,
Deferred Retainer and/or Deferred Fees credited in the form of Common Stock to
the Participant’s Deferred Stock Account.

 

 

1.28

“Director” means a member of the Board who is not an employee of the Company.

 

 

1.29

“Directors’ Nonqualified Pension Arrangements” means the unfunded pension
benefits payable to Directors pursuant to resolutions of the Board dated
November 24, 1981 and March 28, 1995.

 

 

1.30

“Directors’ Stock Trust” means the Becton, Dickinson and Company 1996 Directors’
Deferral Trust established as of November 15, 1996 between the Company and
Wachovia Bank of North Carolina, N.A.

 

 

1.31

“Disability” means a Participant’s total disability as defined below and
determined in a manner consistent with Code Section 409A and the regulations
thereunder:

4

--------------------------------------------------------------------------------



 

 

 

The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

 

 

 

A Participant will be deemed to have suffered a Disability if determined to be
totally disabled by the Social Security Administration. In addition, the
Participant will be deemed to have suffered a Disability if determined to be
disabled in accordance with a disability insurance program maintained by the
Company, provided that the definition of disability applied under such
disability insurance program complies with the requirements of Code Section 409A
and the regulations thereunder.

 

 

1.32

“Dividend Reinvestment Return” means the amounts which are credited to each
Participant’s Deferred Stock Account pursuant to Section 3.7(b) to reflect
dividends declared and paid by the Company on its Common Stock.

 

 

1.33

“Effective Date” means the effective date of the Plan set forth in Section 5.4.

 

 

1.34

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

 

1.35

“Grandfathered Deferrals” means amounts deferred hereunder before January 1,
2005 (and the earnings credited thereon before, on or after January 1, 2005) for
which (i) the Participant had a legally binding right as of December 31, 2004,
to be paid the amount, and (ii) such right to the amount was earned and vested
as of December 31, 2004 and was credited to any of the Participant’s accounts
hereunder.

 

 

1.36

“Interest Return” means the amounts which are credited from time to time to each
Participant’s Deferred Pension Account, Deferred Dividends Account, Deferred
Retainer Account, Deferred Fees Account and/or Deferred Cash Account pursuant to
Section 3.7(a).

 

 

1.37

“Investment Election” means the Participant’s election to have deferred amounts
credited with hypothetical earnings credits (or losses) that track the
investment performance of the Investment Options in accordance with Article III.

 

 

1.38

“Investment Options” means those hypothetical targeted investment options, other
than Common Stock, designated by the Committee as measurements of the rate of
return to be credited to (or charged against) amounts deferred to Participants’
accounts other than their Deferred Stock Accounts.

5

--------------------------------------------------------------------------------



 

 

1.39

“Participant” means an individual who is eligible to participate in this Plan in
accordance with Article II.

 

 

1.40

“Payment Date” means the last day of January, April, July or October of each
calendar year on which the Directors are paid their compensation for the
immediately preceding three (3) month period.

 

 

1.41

“Plan” means the Becton, Dickinson and Company 1996 Directors’ Deferral Plan as
from time to time in effect.

 

 

1.42

“Restricted Stock” means the shares of Common Stock issued to a Director, and
bearing restrictions, pursuant to the Company’s 1994 Restricted Stock Plan for
Non-Employee Directors.

 

 

1.43

“Restricted Stock Election” means the election by a Participant under Section
3.2(a) to surrender some or all of his or her shares of Restricted Stock to the
Company and to have an equal number of shares of Common Stock credited to the
Participant’s Deferred Stock Account.

 

 

1.44

“Separation from Service” means a termination or other separation from service
with the Board determined in a manner consistent with Code Section 409A and the
regulations thereunder.

 

 

1.45

“Shareholders’ Meeting” means the regular annual meeting of the shareholders of
the Company.

 

 

1.46

“Termination Date” means December 1, 1996, the date as of which the Directors’
Nonqualified Pension Arrangements will have been effectively terminated.

6

--------------------------------------------------------------------------------



ARTICLE II

Participation

 

 

 

 

2.1

Participation

 

 

 

(a)

Participation in the Plan shall be limited to an individual who, as at the
Effective Date of the Plan and/or any subsequent first day of any calendar
quarter, is a Director.

 

 

 

 

(b)

The Committee may, consistent with Company policy:

 

 

 

 

 

(i)

designate as ineligible particular individuals or groups of individuals who
otherwise would be eligible under Section 2.1(a); or

 

 

 

 

 

 

(ii)

designate as eligible particular individuals or groups of individuals who
otherwise would be ineligible under Section 2.1(a).

7

--------------------------------------------------------------------------------



ARTICLE III

Deferral Elections, Accounts and Distributions

 

 

 

 

3.1

Deferred Pension Election

 

 

 

(a)

Any Participant, who has an Accrued Pension as of the Termination Date, may make
a single one-time election, on or before December 5, 1996 in writing and on a
form to be furnished by the Committee, to convert 25%, 50%, 75% or 100% of his
or her Accrued Pension into a Deferred Pension Account under the Plan. Upon
making a Deferred Pension Election, a new Deferred Pension Account will be
established in the Participant’s name and will be credited, on or about December
20, 1996, with the amount of his or her Accrued Pension so converted. For
purposes of clarification, all amounts credited to a Deferred Pension Account
are Grandfathered Deferrals.

 

 

 

 

(b)

Once made, a Deferred Pension Election cannot be changed or revoked except as
provided herein.

 

 

 

 

(c)

A Deferred Pension Election shall defer the starting date for the payment of the
designated amount of the Participant’s Accrued Pension, and any Interest Return
credited thereon pursuant to Section 3.7, until the earliest of the
Participant’s Separation from Service, Disability, or death.

 

 

 

 

(d)

In the event of any such Deferred Pension Election, the form of payment of any
distribution (i.e., in a lump sum or in five or in ten annual installments) and
the starting date of such distribution (i.e., as soon as practicable following
the event triggering the distribution or January 31st of the calendar year
immediately following such event) shall be elected at the same time. In the
event that any distribution is elected to be paid in five or ten annual
installments, the Participant also may elect, at the time of the Deferred
Pension Election, to have the form of distribution, automatically and without
further action on his or her part, converted to a lump sum payment in accordance
with Section 3.8(b) in the event of such Participant’s death or Disability
occurring prior to the expiration of the complete period of deferral. Except as
herein provided, such form-of-payment election shall not be changed or revoked.

 

 

 

3.2

Restricted Stock Elections and Deferred Dividends Elections – (Grandfathered)

 

 

 

(a)

Any Participant, who owns Restricted Stock as of the Effective Date, may make a
single one-time election, on or before December 5, 1996 and on a form to be
furnished by the Committee, to surrender to the Company 25%,

8

--------------------------------------------------------------------------------



 

 

 

 

 

 

50%, 75% or 100% of his or her shares of Restricted Stock. Upon making such
Restricted Stock Election, a new Deferred Stock Account will be established in
the Participant’s name to which will be credited, on or about December 20, 1996,
a number of shares of Common Stock equal to the number so surrendered. For
purposes of clarification, any amounts credited to a Participant’s Deferred
Stock Account on account of the one-time election described above shall
constitute Grandfathered Deferrals.

 

 

 

 

(b)

A Participant who makes a Restricted Stock Election will defer the receipt of
any balance in the Participant’s Deferred Stock Account, including any Dividend
Reinvestment Return credited thereto pursuant to Section 3.7(b), until the
earliest of the Participant’s (i) Disability, (ii) death and (iii) the latest of
(1) the date on which such shares of Restricted Stock otherwise would have
vested, (2) January 2, 1998, and (3) the date of Separation from Service.

 

 

 

 

(c)

A Participant who makes a Deferred Dividends Election may defer the payment of
any Deferred Dividends, and any Interest Return credited thereon pursuant to
Section 3.7(a), until (i) the earliest of the Participant’s Separation from
Service, Disability or death or (ii) a fixed date which is no earlier than three
full calendar years after the calendar year during which the Deferred Dividends
otherwise were payable and no later than ten years after the date specified in
(i), provided, however, that all distributions under Section 3.8(b) must be paid
in full no later than ten years after the earliest of the Participant’s
Separation from Service, Disability or death.

 

 

 

 

(d)

Once made, neither a Restricted Stock Election nor a Deferred Dividends Election
can be changed or revoked except as provided herein.

 

 

 

 

(e)

In the event of any such Restricted Stock Election or Deferred Dividends
Election, the form of payment of any distribution (i.e., in a lump sum or in
five or in ten annual installments) and the starting date of such distribution
(i.e., as soon as practicable following the event causing the distribution or
January 31st of the calendar year immediately following such event) shall be
elected at the same time as the initial deferral election. In the event that any
distribution is elected to be paid in five or ten annual installments, the
Participant also may elect, at the time of the Restricted Stock Election or
Deferred Dividends Election, to have the form of distribution, automatically and
without further action on his or her part, converted to a lump sum payment in
accordance with Section 3.8(b) in the event of such Participant’s death or
Disability occurring prior to the expiration of the complete period of deferral.
Except as herein provided, such form-of-payment election shall not be changed or
revoked.

9

--------------------------------------------------------------------------------



 

 

 

 

3.3

Deferred Retainer Elections and Deferred Fees Elections

 

 

 

(a)

With respect to an individual who is eligible to participate in this Plan in
accordance with Section 2.1, elections of Deferred Retainer and/or Deferred Fees
shall be made in writing on forms to be furnished by the Committee. A Deferred
Retainer Election and/or a Deferred Fees Election shall apply only to the
Director’s annual retainer or fees, as the case may be, for the particular
calendar year specified in the election. A Participant may elect to defer from
1% of his or her annual retainer to 100% of that retainer (in increments of 1%)
and/or from 1% to 100% of his or her other fees (in increments of 1%). For
purposes of clarification, the portion of the amounts credited to a
Participant’s Deferred Fees Account or Deferred Retainer Account on account of
the elections described above that was earned and vested prior to January 1,
2005 shall constitute Grandfathered Deferrals, and all other amounts so credited
shall constitute amounts in excess of Grandfathered Deferrals that are subject
to Code Section 409A. Amounts that constitute Grandfathered Deferrals shall be
governed by the terms of the Plan in effect as of October 3, 2004.

 

 

 

 

(b)

A Deferred Retainer Election and/or Deferred Fees Election with respect to
payments for a particular calendar year under this Plan (i) must be made during
the time period specified by the Committee, but in no event later than the
December 31 immediately preceding that calendar year and (ii) once made, cannot
be changed or revoked after the final deadline established by the Committee for
making the election. Notwithstanding the prior sentence, in the case of a
newly-elected Director who first becomes eligible to participate in the Plan
during the calendar year (and is not otherwise eligible for participation in a
non-qualified deferred compensation plan required to be aggregated with this
Plan under Code Section 409A), the initial Deferred Retainer Election and/or
Deferred Fees Election may be made within thirty (30) days following the date
the Director is otherwise eligible to participate in the Plan, and shall be
effective only with respect to amounts earned after the date of the Deferred
Retainer Election and/or Deferred Fees Election. All such Deferred Retainer
amounts shall be credited to the Participant’s Deferred Retainer Account (or, if
none, to a new such account established in the Participant’s name) and all such
Deferred Fees shall be credited to the Participant’s Deferred Fees Account (or,
if none, to a new such account established in the Participant’s name) as of each
quarterly Payment Date.

 

 

 

 

(c)

A Participant who makes a Deferred Retainer Election or a Deferred Fees Election
may defer the payment of any retainer and/or fees, and any Interest Return
credited thereon pursuant to Section 3.7(a), until (i) the Participant’s
Separation from Service for any reason or (ii) a fixed date

10

--------------------------------------------------------------------------------



 

 

 

 

 

 

which is no earlier than three full calendar years after the calendar year
during which the Deferred Retainer or Deferred Fees otherwise were payable and
no later than ten years after the earliest date specified in (i), provided,
however, that all distributions under Section 3.8(b) must be paid in full no
later than ten years after the Participant’s Separation from Service for any
reason.

 

 

 

 

(d)

In the event of any such Deferred Retainer Election or Deferred Fees Election,
the form of payment of any distribution (i.e., in a lump sum or in five or ten
annual installments) and the starting date of such distribution (i.e., as soon
as practicable following the event causing the distribution or January 31st of
the calendar year immediately following such event) shall be elected at the same
time. In the event that any distribution is elected to be paid in five or ten
annual installments, the Participant also may elect, at the time of the Deferred
Retainer Election and/or Deferred Fees Election, to have the form of
distribution, automatically and without any further action on his or her part,
converted to a lump sum payment in accordance with Section 3.8(b) in the event
of such Participant’s death or Disability occurring prior to the expiration of
the complete period of deferral. Except as herein provided, such form-of-payment
election shall not be changed or revoked.

 

 

 

 

 

(e)

Notwithstanding the foregoing, distributions of Grandfathered Deferrals shall
continue to be made in accordance with Participant elections made under the Plan
in effect as of December 31, 2004.

 

 

 

3.4

Deferred Stock Elections

 

 

 

(a)

The portion of the amounts credited to a Participant’s Deferred Stock Account on
account of any election made pursuant to this Section 3.4 that was earned and
vested prior to January 1, 2005 shall constitute Grandfathered Deferrals, and
all other amounts so credited shall constitute amounts in excess of
Grandfathered Deferrals that are subject to Code Section 409A. Amounts that
constitute Grandfathered Deferrals shall be governed by the terms of the Plan in
effect as of December 31, 2004.

 

 

 

 

(b)

Instead of being credited to the Participant’s Deferred Pension Account, each
Participant who makes a Deferred Pension Election also may elect to have 25%,
50%, 75% or 100% of the amount otherwise creditable to his or her Deferred
Pension Account instead credited in the form of Common Stock to a new Deferred
Stock Account established in the Participant’s name.

11

--------------------------------------------------------------------------------



 

 

 

 

 

(c)

When a Deferred Stock Election is made in connection with a Deferred Pension
Election, the Participant’s Deferred Stock Account will be credited on or about
December 20, 1996, with the number of shares of Common Stock (rounded to the
nearest one-one hundredth of a share) determined by dividing the amount of the
Participant’s Accrued Pension with respect to which the Deferred Stock Election
applies, by the average price paid by the Trustee of the Directors’ Stock Trust
for shares of Common Stock with respect to such date or, if the Trustee shall
not purchase shares of Common Stock equal to the number of shares of Common
Stock creditable to all Participants’ Deferred Stock Accounts on such date,
then, to the extent of such shortfall, such price shall be the price for shares
of Common Stock, determined by the Committee, as of the day such deferred
amounts are credited to the Participant’s Deferred Stock Account. At the same
time, the Participant’s Deferred Pension Account will be debited by the amount
so credited to the Participant’s new Deferred Stock Account.

 

 

 

 

(d)

Instead of being credited to the Participant’s Deferred Dividends Account,
Deferred Retainer Account or Deferred Fees Account, each Participant also may
elect to have up to 100% (in increments of 1%) of his or her Deferred Dividends,
Deferred Retainer and/or Deferred Fees credited in the form of Common Stock to
the Participant’s Deferred Stock Account. Except as provided in Section 3.5, an
election to have Deferred Dividends, Deferred Retainer or Deferred Fees credited
to the Participant’s Deferred Stock Account must be made concurrently with the
Deferred Dividends Election, Deferred Retainer Election or Deferred Fees
Election, as the case may be.

 

 

 

 

(e)

A Participant’s Deferred Stock Account will be credited:

 

 

 

 

 

i)

regularly, as of each date on which dividends are paid on the Common Stock, with
the number of shares of Common Stock determined by dividing the portion of the
Participant’s Deferred Dividends for such dividend payment date subject to the
Deferred Stock Election by the price for shares of Common Stock, determined by
the Committee, as of the day such deferred amounts are credited to the
Participant’s Deferred Stock Account;

12

--------------------------------------------------------------------------------



 

 

 

 

 

 

ii)

quarterly, as of each Payment Date, with the number of shares of Common Stock
determined by dividing the portion of the Participant’s Deferred Retainer and/or
Deferred Fees accumulated during the preceding fiscal quarter and which are
subject to the Deferred Stock Election by the price for shares of Common Stock,
determined by the Committee, as of the day such deferred amounts are credited to
the Participant’s Deferred Stock Account; and

 

 

 

 

 

 

iii)

for years prior to January 1, 2005, annually, as of the day after the
Shareholders’ Meeting with the Annual Share Amount, if, after such meeting the
Participant was elected or continued to serve as a Director of the Company.

 

 

 

 

 

(f)

The following shall apply with respect to the portion of the balance in the
Participant’s Deferred Accounts attributable to Annual Share Amounts that
constitutes Grandfathered Deferrals:

 

 

 

 

 

i)

For years prior to January 1, 2005, each Participant who has a Deferred Stock
Account shall receive distributions from such Account attributable to his or her
Annual Share Amounts, and any Dividend Reinvestment Return credited thereon
pursuant to Section 3.7(b), upon the earliest of the Participant’s Separation
from Service, Disability or death. Such Participant, within thirty (30) days
after his or her Deferred Stock Account is credited with an Annual Share Amount,
shall elect the form of payment of any such distribution (i.e., in a lump sum or
in five or in ten approximately equal annual installments) and the starting date
of such distribution (i.e. as soon as practicable following the event triggering
the distribution or January 31st of the calendar year immediately following such
event).

 

 

 

 

 

 

 

In the event that any distribution is elected to be paid in five or ten
approximately equal annual installments, the Participant also may elect, at the
time of the initial form-of-distribution election, to have the form of
distribution, automatically and without further action on his or her part,
converted to a lump sum payment in accordance with Section 3.8(b) in the event
of such Participant’s death or Disability occurring prior to the expiration of
the complete period

13

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

of deferral. Except as herein provided, such form-of-distribution election shall
not be changed or revoked.

 

 

 

 

 

(g)

In the event of any merger, consolidation, reorganization, recapitalization,
stock dividend (including without limitation, stock dividends consisting of
securities other than the shares of Common Stock), distribution (other than
regular cash dividends), stock split, reverse stock split, separation, spin-off,
split-off or other distribution of stock or property of the Company, or other
change in the corporate structure or capitalization, there shall be appropriate
adjustment made by the Board in the number and kind of shares (rounded to the
nearest one-one hundredth of a share) or other property that shall be credited
in the aggregate and to individual Participants’ Deferred Stock Accounts under
the Plan, so that the Participants’ Deferred Stock Accounts reflect the same
equity percentage interest in the Company after the transaction as was the case
before such transaction, and so that each share of Common Stock credited to a
Participant’s Deferred Stock Account before a transaction accrues the same
benefits after the transaction as does each share of Common Stock outstanding
before such transaction.

 

 

 

 

(h)

If at least a majority of the Company’s stock is sold or exchanged by its
Shareholders pursuant to an integrated plan for cash or property (including
Stock of another corporation) or if substantially all of the assets of the
Company are disposed of and, as a consequence thereof, cash or property is
distributed to the Company’s shareholders, each Participant’s Deferred Stock
Account will, to the extent not already so credited under Section 3.7(b), be (i)
credited with the amount of cash or property receivable by a Company shareholder
directly holding the same number of shares of Common Stock as is credited to
such Participant’s Deferred Stock Account and (ii) debited by that number of
shares of Common Stock surrendered by such equivalent Company shareholder.

 

 

 

 

(i)

Each Participant who has a Deferred Stock Account also shall be entitled to
provide directions to the Committee to cause the Committee to similarly direct
the Trustee of the Trust to vote, on any matter presented for a vote to the
shareholders of the Company, that number of shares of Common Stock held by the
Trust equivalent to the number of shares of Common Stock credited to the
Participant’s Deferred Stock Account. The Committee shall arrange for
distribution to all Participants in a timely manner of all communications
directed generally to the shareholders of the Company as to which their votes
are solicited.

 

 

 

 

(j)

Pursuant to the Policy Statement on Insider Trading and Securities Transactions,
as the same may be amended (the “Policy”), there are time

14

--------------------------------------------------------------------------------



 

 

 

 

 

 

periods (each, a “blackout period”) during which time Participants may not
effect transactions, directly or indirectly, in Company equity securities. Under
the Policy, the Company’s corporate secretary may also impose additional
blackout periods with respect to some or all Participants. Participants whose
ability to effect transactions is prohibited during such blackout periods also
will be prohibited during such periods from making any Conversion Election,
Deferred Stock Election or Investment Election that increases or decreases the
amount credited to the Participant’s Deferred Stock Account. The Committee, at
the direction of the Company’s corporate secretary, shall adopt and implement
procedures to ensure that the provisions of this subsection are carried out.

 

 

 

 

3.5

Conversion Elections

 

 

 

(a)

Any individual who has a Deferred Dividends Account, Deferred Fees Account,
Deferred Retainer Account and/or a Deferred Cash Account may make an additional
election to convert any whole percentage of the Participant’s deferred account
balance as of the date of such election from a cash balance into a Common Stock
balance which would be credited to his or her Deferred Stock Account (or, if
none, to a new such account established in the Participant’s name).

 

 

 

 

(b)

When a Conversion Election is made, the Participant’s Deferred Stock Account
will be credited, on or about January 2nd of the year following the election,
with the number of shares of Common Stock determined by dividing the balance in
the Participant’s Deferred Dividends Account, Deferred Retainer Account,
Deferred Fees Account, and/or Deferred Cash Account by the price for shares of
Common Stock, determined by the Committee, as of the day such deferred amounts
are credited to the Participant’s Deferred Stock Account. At the same time, the
Participant’s Deferred Dividends Account, Deferred Retainer Account, Deferred
Fees Account and/or Deferred Cash Account, as the case may be, will be debited
by an amount equal to the amount so credited to the Participant’s Deferred Stock
Account.

 

 

 

 

(c)

In no event shall any Conversion Election under this Section 3.5 change the time
or form of payment of any deferred amounts.

15

--------------------------------------------------------------------------------



 

 

 

 

3.6

Change-of-Form Elections and Additional Deferral Elections

 

 

 

(a)

Change-of-Form Elections

 

 

 

 

 

Any Participant, who has made a Deferral Election, may make an additional
election to change the form of distribution of the balance in any of his or her
Deferred Accounts to one of the three acceptable forms of distributions under
Section 3.8(b). Notwithstanding the foregoing, all distributions of
Grandfathered Deferrals under Section 3.8(b) must be paid in full no later than
ten years after the earliest of the Participant’s Separation from Service for
any reason, Disability or death. Only one Change-of-Form Election may be made by
any Participant with respect to the balance in any Deferred Account attributable
to any individual Deferred Election during any three (3) calendar years;
provided, however, that no such Change-in-Form Election will be effective with
respect to any balance in any Participant’s Deferred Account, unless made in
connection with the establishment of the Deferred Account, until such balance
has been in such Deferred Account for at least two (2) calendar years.
Notwithstanding the foregoing, any Change-of-Form Election made with respect to
any deferred amounts in excess of Grandfathered Deferrals shall not be effective
unless the following requirements are met:

 

 

 

 

 

i)

the Change-of-Form Election will not take effect until at least twelve months
after the date on which the election is made and will not be recognized with
respect to payments that would otherwise have commenced during such twelve-month
period;

 

 

 

 

 

 

ii)

except for payments made on account of a Participant’s death or unforeseen
emergency under Section 3.8(c), the first payment with respect to which such
election is made shall be deferred for a period of not less than five years from
the date such payment would otherwise have been made;

 

 

 

 

 

 

iii)

any Change-of-Form Election related to payments that would otherwise have
commenced as of a specified time, as opposed to the Participant’s Separation
from Service, may not be made less than twelve months prior to the date on which
such payments would otherwise have commenced; and

 

 

 

 

 

 

iv)

all distributions under Section 3.8(b) must be paid in full no later than ten
years after the Participant’s Separation from Service for any reason.

16

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

In all events, no election under this Section 3.6(a) shall be valid unless the
election meets the requirements of subsection 3.6(a)(iv), even if such election
complies with subsections 3.6(a)(i) through 3.6(a)(iii).

 

 

 

 

 

(b)

Additional Deferral Elections (Change-of-Time)

 

 

 

 

 

Any Participant who has made a Restricted Stock Election, Deferred Dividends
Election, Deferred Retainer Election or Deferred Fees Election may make an
additional election to further postpone the initial starting date for
distributions of the balance in his or her Deferred Dividends Account, Deferred
Retainer Account, Deferred Fees Account or Deferred Stock Account (to the extent
attributable to a Deferred Stock Election or Conversion Election with respect to
a Restricted Stock Election, Deferred Dividends Election, Deferred Retainer
Election and/or Deferred Fees Election) to a date no earlier than three full
calendar years thereafter and no later than the latest date that would have been
permitted under Sections 3.2(d) or 3.3(c), as the case may be, for the initial
Deferral Election; provided, however, that only one such Additional Deferral
Election may be made with respect to the balance in any Deferred Account
attributable to any individual Deferral Election. Notwithstanding the foregoing,
all distributions of Grandfathered Deferrals under Section 3.8(b) must be paid
in full no later than ten years after the earliest of the Participant’s
Separation from Service for any reason, Disability or death. In addition, any
election made under this Section 3.6(b) with respect to any deferred amounts in
excess of Grandfathered Deferrals shall not be effective unless the following
requirements are met:

 

 

 

 

 

i)

the election will not take effect until at least twelve months after the date on
which the election is made and will not be recognized with respect to payments
that would otherwise have commenced during such twelve-month period;

 

 

 

 

 

 

ii)

except for payments made on account of a Participant’s death or unforeseen
emergency under Section 3.8(c), the first payment with respect to which such
election is made shall be deferred for a period of not less than five years from
the date such payment would otherwise have been made;

 

 

 

 

 

 

iii)

any election related to payments that would otherwise have commenced as of a
specified time, as opposed to the Participant’s Separation from Service, may not
be made less than twelve months prior to the date on which such payments would
otherwise have commenced; and

17

--------------------------------------------------------------------------------



 

 

 

 

 

 

iv)

all distributions under Section 3.8(b) must be paid in full no later than ten
years after the Participant’s Separation from Service for any reason.

 

 

 

 

 

 

 

In all events, no election under this Section 3.6(b) shall be valid unless the
election meets the requirements of subsection 3.6(b)(iv), even if such election
complies with subsections 3.6(b)(i) through 3.6(b)(iii).

 

 

 

 

3.7

Investment Return on Deferred Accounts

 

 

 

(a)

If a Participant does not make an Investment Election as provided below, the
Committee shall credit the balance of each Participant’s Deferred Pension
Account, Deferred Dividends Account, Deferred Retainer Account, Deferred Fees
Account and Deferred Cash Account during the calendar year with an Interest
Return equal to interest thereon. Such balances shall include all Interest
Returns previously credited to the account. The Interest Return to be credited
for each calendar year shall be calculated by multiplying the average daily
balance in each such Deferred Account by the Moody’s Seasoned Aaa Corporate Bond
Rate in effect on the first business day of September of the previous calendar
year, as published in the weekly Federal Reserve Statistical Release
(Publication H.15). Notwithstanding the foregoing, at the time the Participant
makes a Deferral Election other than a Restricted Stock Election or a form of
distribution election, the Participant may make an Investment Election and
select Investment Options with respect to the amounts credited to those
accounts. If a Participant makes an Investment Election, additional hypothetical
bookkeeping amounts shall be credited to (or deducted from) the Participant’s
Deferred Pension Account, Deferred Dividends Account, Deferred Retainer Account,
Deferred Fees Account or Deferred Cash Account to reflect the earnings (or
losses) that would have been experienced had the deferred amounts been invested
in the Investment Options selected by the Participant as targeted rates of
return, net of all fees and expenses otherwise associated with the Investment
Options. The Committee may add or delete Investment Options, on a prospective
basis, by notifying all Participants whose accounts are hypothetically invested
in such Investment Options, in advance, and soliciting elections to transfer
deferred amounts so that they track investments in other Investment Options then
available. Investment Elections will continue in effect until changed by the
Participant. A Participant may change a prior Investment Election on a monthly
basis and in such manner as approved by the Committee.

18

--------------------------------------------------------------------------------



 

 

 

 

 

(b)

Each time the Company declares a dividend on its Common Stock, each
Participant’s Deferred Stock Account will be credited with a Dividend
Reinvestment Return equal to that number of shares of Common Stock determined by
dividing (i) the amount that would have been paid (or the fair market value
thereof, if the dividend is not paid in cash) to the Participant on the total
number of shares of Common Stock credited to the Participant’s Deferred Stock
Account had that number of shares of Common Stock been held by such Participant
by (ii) the price for shares of Common Stock, determined by the Committee, as of
the day such deferred amounts are credited to the Participant’s Deferred Stock
Account.

 

 

 

 

(c)

Within 60 days following the end of each calendar year, the Committee shall
furnish each Participant with a statement of account which shall set forth the
balance in each of the individual’s Deferred Accounts as of the end of such
calendar year, inclusive of cumulative Interest Return and/or Dividend
Reinvestment Return.

 

 

 

3.8

Distributions

 

 

 

(a)

Upon occurrence of an event specified in the Participant’s Deferral Election, as
modified by any Change-of-Form Election, the amount of a Participant’s Deferred
Pension Account, Deferred Dividends Account, Deferred Retainer Account, Deferred
Fees Account and/or Deferred Cash Account shall be paid in cash and the amount
of a Participant’s Deferred Stock Account shall, except as otherwise provided in
Section 3.4(g) or 3.9 or to the extent the Company is otherwise, in the
reasonable judgment of the Committee, precluded from doing so, be paid in shares
of Common Stock (with any fractional share interest therein paid in cash to the
extent of the then fair market value thereof), in each case to the Participant
or his or her beneficiary, as applicable. Such payment(s) shall be from the
general assets of the Company (including the Directors’ Stock Trust) in
accordance with this Section 3.8.

 

 

 

 

(b)

Unless other arrangements are specified by the Committee (in accordance with
Code Section 409A with respect to amounts in excess of Grandfathered Deferrals),
deferred amounts shall be paid in the form of (i) a lump sum payment, (ii) in
five annual installments or (iii) in ten annual installments, as elected by the
Participant at the time of his or her Deferral Election and as modified by any
applicable subsequent Change-of-Form Election; provided, however, that payments
attributable to

19

--------------------------------------------------------------------------------



 

 

 

 

 

 

Grandfathered Deferrals shall be made only in a single lump sum if payment
commences due to Separation from Service as a result of termination for cause.
Such payments shall be made (or begin to be made) as soon as practicable
following the occurrence of the event making payment necessary or, if later, by
the fifteenth day of the third calendar month following the date such event
occurs, as determined solely by the Committee. Alternatively, the Participant
may elect in the Deferral Election to receive payment on the January 31st of the
calendar year immediately following such event.

 

 

 

 

 

(c)

In case of an unforeseeable emergency, a Participant may make a request to the
Committee, on a form to be provided by the Committee, that payment be made
earlier than the date to which it was deferred; provided, however, that no such
acceleration of the distribution date(s) shall apply to that portion of the
balance(s) in the Participant’s Deferred Accounts either attributable to Annual
Share Amounts, and any Dividend Reinvestment Return credited thereon pursuant to
Section 3.7(b), or to a Deferred Pension Election, and any Interest Return or
Dividend Reinvestment Return credited thereon pursuant to Section 3.7. The rules
set forth in this Section 3.8(c) govern distributions of amounts in excess of
Grandfathered Deferrals in the case of an unforeseeable emergency. Distributions
of Grandfathered Deferrals in the case of an unforeseeable emergency shall be
governed by terms of the Plan in effect as of October 3, 2004.

 

 

 

 

 

For purposes of this Section 3.8(c), in connection with any distribution date
acceleration on account of an unforeseeable emergency, an “unforeseeable
emergency” shall be limited to a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s beneficiary, or of a Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)), loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. Examples of events that may constitute an
unforeseeable emergency include the imminent foreclosure of or eviction from the
Participant’s primary residence; the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; and the need to pay for the funeral expenses of the Participant’s
spouse, the Participant’s beneficiary, or the Participant’s dependent (as
defined in Code Section 152, without regard to Code Sections 152(b)(1), (b)(2),
and (d)(1)(B)).

20

--------------------------------------------------------------------------------



 

 

 

 

 

 

Whether a Participant is faced with an unforeseeable emergency will be
determined based on the relevant facts and circumstances of each case, but, in
any case, a distribution on account of an unforeseeable emergency may not be
made to the extent that such emergency is or may be relieved: (i) through
reimbursement or compensation by available insurance or otherwise, (ii) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (iii) by cessation of
deferrals under the Plan.

 

 

 

 

 

The amount available for distribution on account of an unforeseeable emergency
shall be limited to the amount reasonably necessary to satisfy the emergency
need (which may include amounts necessary to pay any federal, state, local, or
foreign income taxes or penalties reasonably anticipated to result from the
distribution), and shall be determined in accordance with Code Section 409A and
the regulations thereunder.

 

 

 

 

 

The Committee shall consider any requests for payment under this Section 3.8(c)
in accordance with the standards of interpretation described in Code Section
409A and the regulations and other guidance thereunder.

 

 

 

 

(d)

The Company shall deduct from all payments under the Plan federal, State and
local income and employment taxes, as required by applicable law. No Participant
or beneficiary shall be entitled to receive any distribution of shares of Common
Stock credited to a Participant’s Deferred Stock Account until the Company has
received full payment of such withholding obligations in cash.

 

 

 

3.9

General Provisions

 

 

 

(a)

The Company shall make no provision for the funding of any Deferred Accounts
payable hereunder that (i) would cause the Plan to be a funded plan for purposes
of section 404(a)(5) of the Code or (ii) would cause the Plan to be other than
an “unfunded and unsecured promise to pay money or other property in the future”
under Treasury Regulations § 1.83-3(e); and, except to the extent specified in
the Directors’ Stock Trust following a “change of control” (as defined in the
Directors’ Stock Trust) of the Company, the Company shall have no obligation to
make any arrangement for the accumulation of funds to pay any amounts under this
Plan. Subject to the restrictions of the preceding sentence and in Section
3.9(c), the Company, in its sole discretion, may establish one or more grantor
trusts described in Treasury Regulations § 1.677(a)-1(d) to accumulate funds
and/or shares of Common Stock to pay amounts under this Plan, provided that the
assets of such trust(s) shall be required to be

21

--------------------------------------------------------------------------------



 

 

 

 

 

 

used to satisfy the claims of the Company’s general creditors in the event of
the Company’s bankruptcy or insolvency.

 

 

 

 

(b)

In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments from any Deferred
Account, such reserve shall not under any circumstances be deemed to be an asset
of this Plan but, at all times, shall remain a part of the general assets of the
Company, subject to claims of the Company’s creditors.

 

 

 

 

(c)

A person entitled to any amount under this Plan shall be a general unsecured
creditor of the Company with respect to such amount. Furthermore, a person
entitled to a payment or distribution with respect to a Deferred Account, shall
have a claim upon the Company only to the extent of the balance(s) in his or her
Deferred Accounts.

 

 

 

 

(d)

The Participant’s beneficiary under this Plan with respect to the balance(s) in
his or her Deferred Accounts shall be the person designated to receive benefits
on account of the Participant’s death on a form provided by the Committee.

 

 

 

 

(e)

All commissions, fees and expenses that may be incurred in operating the Plan
and any related trust(s) established in accordance with Section 3.9(a)
(including the Directors’ Stock Trust) will be paid by the Company.

 

 

 

 

(f)

Notwithstanding any other provision of this Plan, subject to the restrictions
under this Plan with respect to amounts in excess of Grandfathered Deferrals,
and further subject to the requirements of Code Section 409A and the regulations
and other guidance issued thereunder: (i) elections under this Plan may only be
made by Participants while they are directors of the Company; (ii) no Conversion
Election, Change-of-Form Election or Additional Deferral Election shall be
effective if made within six (6) months prior to the date of the Participant’s
Separation from Service on the Board; (iii) no Change-of-Form Election or
Additional Deferral Election shall be effective with respect to any balance in
any Deferred Account that is scheduled to be paid (or to begin to be paid)
within six (6) months after the date of such election; (iv) distributions of
Grandfathered Deferrals otherwise payable to a Participant in the form of Common
Stock shall be delayed and/or instead paid in cash in an amount equal to the
fair market value thereof if such payment in Common Stock would violate any
federal or state securities laws (including Section 16(b) of the Securities
Exchange Act of 1934, as amended) and/or rules and regulations promulgated
thereunder; and (v) distributions of amounts in excess of Grandfathered
Deferrals otherwise

22

--------------------------------------------------------------------------------



 

 

 

 

 

 

payable to a Participant in the form of Common Stock shall be delayed until the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause a violation of federal or state securities laws if the
payment in Common Stock would violate any federal or state securities laws
(including Section 16(b) of the Securities Exchange Act of 1934, as amended)
and/or rules and regulations promulgated thereunder.

 

 

 

 

3.10

Non-Assignability

 

 

 

Participants, their legal representatives and their beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their beneficiaries.

23

--------------------------------------------------------------------------------



ARTICLE IV

Administration

 

 

4.1

Plan Administrator

 

 

 

Subject to the express provisions of the Plan, the Committee shall have the
exclusive right to interpret the Plan, to prescribe, amend and rescind rules and
regulations relating to it and to make all other determinations necessary or
advisable for the administration of the Plan. The decisions, actions and records
of the Committee shall be conclusive and binding upon the Company and all
persons having or claiming to have any right or interest in or under the Plan.

 

 

 

The Committee may delegate to such officers, employees or departments of the
Company such authority, duties, and responsibilities of the Committee as it, in
its sole discretion, considers necessary or appropriate for the proper and
efficient operation of the Plan, including, without limitation, (i)
interpretation of the Plan, (ii) approval and payment of claims, and (iii)
establishment of procedures for administration of the Plan.

 

 

4.2

Plan to Comply with Code Section 409A

 

 

 

Notwithstanding any provision to the contrary in this Plan, each provision in
this Plan shall be interpreted to permit the deferral of compensation in
accordance with Code Section 409A and any provision that would conflict with
such requirements shall not be valid or enforceable. In addition, prior to
January 1, 2009, in accordance with procedures established by the Committee,
Participants may make a transition election under Code Section 409A and the
guidance issued thereunder with respect to the distribution of all deferred
amounts under this Plan in excess of Grandfathered Deferrals, which election
shall override the foregoing Plan provisions with respect to the payment of
deferred amounts under this Plan.

24

--------------------------------------------------------------------------------



ARTICLE V

Amendment, Termination and Effective Date

 

 

5.1

Amendment of the Plan

 

 

 

Subject to the provisions of Section 5.3, the Plan may be wholly or partially
amended or otherwise modified at any time by written action of the Board of
Directors; provided, however, that in no event shall any amendment or
modification be made in a manner that is inconsistent with the requirements
under Code Section 409A, nor shall any amendment or modification be effective
which involves an unintentional material modification (within the meaning of
Code Section 409A and any guidance thereunder) with respect to Grandfathered
Deferrals.

 

 

5.2

Termination of the Plan

 

 

 

Subject to the provisions of Section 5.3, the Plan may be terminated at any time
by written action of the Board of Directors; provided, however, that in no event
shall any termination be made in a manner that is inconsistent with the
requirements under Code Section 409A.

 

 

5.3

No Impairment of Benefits

 

 

 

Notwithstanding the provisions of Sections 5.1 and 5.2, no amendment to or
termination of the Plan shall impair any rights to benefits which have accrued
hereunder.

 

 

5.4

Effective Date

 

 

 

The Plan is effective as of November 1, 1996, and has been amended from time to
time thereafter.

25

--------------------------------------------------------------------------------



APPENDIX A

EXTENDED DEFERRAL OF EQUITY BASED COMPENSATION INCLUDING

RESTRICTED STOCK UNITS

          Effective November 22, 2006, the following provisions apply to a
Participant’s ability to defer distribution of Equity-Based Compensation:

A.1    Definitions The following definitions apply to this Appendix A. Any
defined term not defined in this Section A.1 will have the same meaning provided
under Article I of the Plan.

 

 

 

 

(a)

“Deferred Equity-Based Compensation Account” means the bookkeeping account
established as a sub-account of the Deferred Stock Account on behalf of a
Participant who makes an Equity-Based Compensation Deferral Election pursuant to
Section A.2.

 

 

 

 

(b)

“Equity-Based Compensation Plan” means the Becton, Dickinson and Company 2004
Employee and Director Equity-Based Compensation Plan.

 

 

 

 

(c)

“Equity-Based Compensation Deferral Election” means the election by a
Participant under Section A.2 to defer all or a portion of the Participant’s
Equity-Based Compensation.

 

 

 

 

(d)

“Equity-Based Compensation” means Restricted Stock Units and other stock-based
awards granted under the Equity-Based Compensation Plan, and does not include
any such awards that qualify as vested stock, restricted stock, stock option
awards, or stock appreciation rights.

 

 

 

A.2

Equity-Based Compensation Deferral Election

 

 

 

(a)

Each Participant may make an Equity-Based Compensation Deferral Election to
defer the initial starting date the Equity-Based Compensation is otherwise
distributable to the Participant or change an existing Equity-Based Compensation
Deferral Election. Any Equity-Based Compensation Deferral Election that changes
the time of distribution of a Participant’s Equity-Based Compensation: 1) must
delay receipt of such distribution for at least 5 (five) years but not more than
10 (ten) years beyond the original distribution date; 2) must be made at least
12 months before the original distribution date; and 3) will not be effective
until 12 months after the new election. Notwithstanding the foregoing, and in
accordance with Code Section 409A and any guidance issued thereunder: (I) a
Participant may make an Equity-Based Compensation Deferral Election that changes
the time and manner of payment of Equity-Based Compensation subject to Code
Section 409A and deferred on or before December 31, 2006 at any time on or
before

26

--------------------------------------------------------------------------------



 

 

 

 

 

December 31, 2006, provided that the election (1) is for Equity-Based
Compensation not otherwise distributable in 2006, and (2) does not cause an
amount to be distributed to a Participant in 2006; (II) a Participant may make
an Equity-Based Compensation Deferral Election that changes the time and manner
of payment of Equity-Based Compensation subject to Code Section 409A and
deferred on or before December 31, 2007 at any time on or before December 31,
2007, provided that if any such election is made during the calendar year ending
on December 31, 2007, the election (1) is for Equity-Based Compensation not
otherwise distributable in 2007, and (2) does not cause an amount to be
distributed to a Participant in 2007; and (III) a Participant may make an
Equity-Based Compensation Deferral Election that changes the time and manner of
payment of Equity-Based Compensation subject to Code Section 409A and deferred
on or before December 31, 2008 at any time on or before December 31, 2008,
provided that if any such election is made during the calendar year ending on
December 31, 2008, the election (1) is for Equity-Based Compensation not
otherwise distributable in 2008, and (2) does not cause an amount to be
distributed to a Participant in 2008. A Participant may make an Equity-Based
Compensation Deferral Election for any percentage of the Participant’s
Equity-Based Compensation that is a multiple of 10%. Once made, an Equity-Based
Compensation Deferral Election cannot be changed or revoked except as provided
herein.

 

 

 

 

(b)

The Committee shall provide the Participant with the appropriate election forms
with which a Participant may make an Equity-Based Compensation Deferral
Election. All Equity-Based Compensation Deferral Elections (including any
modifications of prior Equity-Based Compensation Deferral Elections otherwise
permitted under the Plan) may be made in accordance with written, electronic or
telephonic procedures prescribed by the Committee.

 

 

 

 

(c)

Equity-Based Compensation that is deferred pursuant to an Equity-Based
Compensation Deferral Election will be transferred to the Deferred Equity-Based
Compensation Account, and credited with dividend equivalent rights as follows:
each time the Company declares a dividend on its Common Stock, each
Participant’s Deferred Equity-Based Compensation Account will be credited with a
Dividend Reinvestment Return equal to that number of shares of Common Stock
determined by dividing (i) the amount that would have been paid (or the fair
market value thereof, if the dividend is not paid in cash) to the Participant on
the total number of shares of Common Stock credited to the Participant’s
Deferred Equity-Based Compensation Account had that number of shares of Common
Stock been held by such Participant by (ii) the price for shares of Common
Stock, determined by the

27

--------------------------------------------------------------------------------



 

 

 

 

 

Committee, as of the day such deferred amounts are credited to the Participant’s
Deferred Stock Account.

 

 

 

A.3

Diversification of Equity-Based Compensation Upon Termination of Service

 

 

 

(a)

On and after the date the Participant Separates from Service on the Board, and
before the occurrence of the event specified in the terms of the Participant’s
Equity-Based Compensation Deferral Election form, amounts in the Participant’s
Deferred Equity-Based Compensation Account shall, except as otherwise provided
in the Plan or to the extent the Company is otherwise, in the reasonable
judgment of the Committee, precluded from doing so, be transferred to the
Participant’s Deferred Stock Account and administered in accordance with the
Plan provisions governing the Deferred Stock Account.

 

 

 

A.4

Distributions of Equity-Based Compensation

 

 

 

(a)

Upon the occurrence of an event specified in the terms of the Participant’s
Equity-Based Compensation Deferral Election form, the Equity-Based Compensation
in a Participant’s Deferred Stock Account shall be paid in accordance with the
Plan provisions governing the distribution of the Deferred Stock Account, in
each case to the Participant or his or her beneficiary, as applicable; and the
Equity-Based Compensation in a Participant’s Deferred Cash Account, if any,
shall be paid in the same manner as provided in Section 3.8(a) for the Deferred
Cash Account, in each case to the Participant or his or her beneficiary, as
applicable.

 

 

 

 

(b)

Deferred amounts shall be distributed (or begin to be distributed) as soon as
practicable following the occurrence of the event making distribution necessary,
or, if later, by the fifteenth day of the third calendar month following the
date such event occurs, as determined solely by the Committee.

 

 

 

A.5

Additional Rules

 

 

 

(a)

In addition to the provisions of this Appendix A, deferrals of Equity-Based
Compensation shall be governed by the rules under the Plan governing amounts in
excess of Grandfathered Deferrals.

28

--------------------------------------------------------------------------------